Citation Nr: 1530467	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-36 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral lower-extremity peripheral neuropathy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

6.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a substituted appellant and surviving spouse of the Veteran who served on active duty from May 1970 to May 1974.  The record reflects that the Veteran died in May 2012.

This matter comes before the Board of Veterans' Appeals (Board) by an Order of the United States Court of Appeals for Veterans Claims (Court) in February 2015, which granted joint motions for partial appeal termination and for partial vacatur with respect to a January 2014 Board decision and remanding the vacated service connection claims for additional development.  The issues initially arose from a February 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a February 2015 rating decision, in accordance with the stipulations of the Court's order granting the joint motion for partial termination, established service connection for coronary artery disease associated with herbicide exposure and for type II diabetes mellitus.  In correspondence received in May 2015 the appellant expressed disagreement with the assigned ratings.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 Order, the Court, by incorporating the terms of the joint motion for partial vacatur, found the service connection issues on appeal should be remanded for readjudication because they were intertwined with the newly service-connected type II diabetes mellitus and coronary artery disease (i.e., it was now necessary to determine whether service connection was now warranted as secondary to the newly service-connected disabilities).  The appellant also submitted additional evidence in May 2015 and requested that the evidence be considered by the AOJ prior to appellate review.  

As noted in the Introduction section above, the appellant submitted correspondence in May 2015 expressing disagreement with a February 2015 rating decision regarding the assigned ratings for coronary artery disease associated with herbicide exposure and for type II diabetes mellitus.  Therefore, these matters must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to increased ratings for coronary artery disease associated with herbicide exposure and for type II diabetes mellitus.  The appellant should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  The AOJ should readjudicate the service connection issues on appeal in light of the recent grant of service connection for type II diabetes mellitus and coronary artery disease.  If the benefits sought are not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


